Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.  The following is the examiner’s statement of reasons for allowance: 
The prior arts do not teach or render obvious the invention as recited in the independent claims.  More specifically, the prior arts do not teach the limitations of:
…partitioning learning data containing objective variables and explanatory variables into a plurality of subsets of data; 
executing regularization processing on first data to be used for structure extraction of the learning data in each of the partitioned subsets of data, and extracting a first element equal to zero; 
extracting, as a candidate model, each model in which an error ratio between first multiple regression and second multiple regression is equal to or more than a predetermined value, the first multiple regression being a result of multiple regression on second data which is test data in each of the partitioned subsets of data and is for use to calculate the error ratio of the learning data, the second multiple regression being a result of multiple regression on third data obtained by excluding the first element from the second data; 
outputting a model in which zero is substituted for an element that takes zero a predetermined or larger number of times in the extracted candidate models.
…, when taken in the context of the claim as a whole.
2.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762
 



/Andy Ho/
Primary Examiner
Art Unit 2194